                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,               )     Criminal No. 20-181 (PJS/BRT)
                                         )
        v.                  Plaintiff,   )
                                         )     DEFENDANT'S MOTION TO BE
 BRANDEN MICHAEL WOLFE,                  )     RELEASED TO A HALFWAY
                                         )     HOUSE
                      Defendant.         )

       Branden Wolfe, by and through his attorney, Douglas Olson, hereby respectfully

moves the court to order that Mr. Wolfe be conditionally released to a halfway house.

He is currently detained at the Sherburne County jail, and has been since June. He has

been taking medication for mental health issues since arriving at the jail and that has

benefitted him significantly. The government (AUSA Harry Jacobs) and

probation/pretrial services (USPO Brad Rupprecht) agree that it would be appropriate to

release Mr. Wolfe to a halfway house. Conditions of release should include that Mr.

Wolfe continue to take all prescribed medications, and that he obtains and participates in

mental health counseling/therapy as a condition of his release.

       Defense counsel assumes that Probation/Pretrial Services will put together the

standard order setting forth conditions for Mr. Wolfe’s release, including addressing the

mental health conditions noted above. We also understand that there is a wait for halfway

house placement but request that the order be signed so that Mr. Wolfe can be put on the

waiting list.
Dated: September 24, 2020       Respectfully submitted,

                                s/ Douglas Olson

                                DOUGLAS OLSON
                                Attorney ID No. 169067
                                Attorney for Defendant
                                107 U.S. Courthouse
                                300 South Fourth Street
                                Minneapolis, MN 55415




                            2
